DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application
Patent No. 11,051,638
(Claim 1)
1. An image display device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: count a number of times a customer moved a hand toward a product displayed on a shelf; generate a shelf image including the number of times; and control a display to display the shelf image.


(Claim 2)
2. The image display device according to claim 1, wherein the shelf image comprises a superimposed heat map on an image of the shelf.
(Claim 3)
3. The image display device according to claim 1, wherein the shelf image comprises a plurality of products including the product; and wherein the processor is configured to execute the instructions to: generate the shelf image by adding a color corresponding to the number of times to an area of the shelf image including the product.

(Claim 4)
4. The image display device according to claim 3, wherein the processor is configured to execute the instructions to: count a second number of times the customer moved the hand toward a second product, of the plurality of products, displayed on the shelf; and generate the shelf image by adding a second color corresponding to the second number of times to a second area of the shelf image including the second product.

(Claim 5)
5. The image display device according to claim 3, wherein the shelf image includes a legend indicating an association between the number of times and the color.

(Claim 6)
6. The image display device according to claim 1, wherein the processor is further configured to execute the instructions to: determine, by a sensor, a position to which the customer moved the hand; and count the number of times the customer moved the hand toward the product based on the position.

(Claim 7)
7. The image display device according to claim 1, wherein the processor is further configured to execute the instructions to: determine a distance between the hand and a sensor configured to detect a position to which the customer moved the hand.



(Claim 8)
8. The image display device according to claim 7, wherein the processor is further configured to execute the instructions to: estimate the product based on the distance.

(Claim 9)
9. The image display device according to claim 7, wherein the processor is further configured to execute the instructions to: determine a position of the customer’s hand in front of the shelf.

(Claim 10)
10. The image display device according to claim 5, wherein the processor is further configured to execute the instructions to: generate the shelf image as including a highlighting of the product, wherein the highlighting comprises at least one of stripped and dotted lines superimposed over the product.

(Claim 11)
11. An image display method comprising: counting a number of times a customer moved a hand toward a product displayed on a shelf; generating a shelf image including the number of times; and controlling a display to display the shelf image.


(Claim 12)
12. A non-transitory computer readable storage medium having a program causing a computer of an image display device to: count a number of times a customer moved a hand toward a product displayed on a shelf; generate a shelf image including the number of times; and control a display to display the shelf image. 


(Claim 1)
1. An image display device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: determine a distance between a hand and a shelf; count a number of times a customer moved the hand toward a product displayed on the shelf based on the determined distance; generate a shelf image based on the number of times; and control a display to display the shelf image.
(Claim 2)
2. The image display device according to claim 1, wherein the shelf image comprises a superimposed heat map on an image of the shelf.
(Claim 3)
3. The image display device according to claim 1, wherein the shelf image includes a plurality of products including the product; and wherein the processor configured to execute the instructions to: generate the shelf image by adding a color corresponding to the number of times to an area of the shelf image including the product.

(Claim 4)
4. The image display device according to claim 3, wherein the processor configured to execute the instructions to: count a second number of times the customer moved the hand toward a second product, of the plurality of products, displayed on the shelf; and generate the shelf image by adding a second color corresponding to the second number of times to a second area of the shelf image including the second product.
(Claim 5)
5. The image display device according to claim 3, wherein the shelf image includes a legend indicating an association between the number of times and the color.
(Claim 6)
6. The image display device according to claim 1, wherein the processor is further configured to execute the instructions to: determine, by a sensor, a position to which the customer moved the hand; and count the number of times the customer moved the hand toward the product based on the position.

 


















(Claim 7 below includes the claimed limitations of Claim 10 of the Instant Application)
(Claim 7)
7. The image display device according to claim 1, wherein the processor is further configured to execute the instructions to: generate the shelf image as including a highlighting of the product, wherein the highlighting comprises at least one of stripped and dotted lines superimposed over the product.
(Claim 8)
8. An image display method comprising: determining a distance between a hand and a shelf; counting a number of times a customer moved the hand toward a product displayed on the shelf based on the determined distance; generating a shelf image based on the number of times; and controlling a display to display the shelf image.
(Claim 9)
9. A non-transitory computer readable storage medium comprising instructions which when executed by a processor cause the processor to implement: determining a distance between a hand and a shelf; counting a number of times a customer moved the hand toward a product displayed on the shelf based on the determined distance; generating a shelf image based on the number of times; and controlling a display to display the shelf image. 


Claims 1-6 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,051,638. 
Re claim 1, the conflicting claims are not patentably distinct from each other because claim 1 of the Instant Application is anticipated by claim 1 of the Patent No. 11,051,638.
Re claim 2, the conflicting claims are not patentably distinct from each other because claim 2 of the Instant Application is anticipated by claim 2 of the Patent No. 11,051,638.
Re claim 3, the conflicting claims are not patentably distinct from each other because claim 3 of the Instant Application is anticipated by claim 3 of the Patent No. 11,051,638.
Re claim 4, the conflicting claims are not patentably distinct from each other because claim 4 of the Instant Application is anticipated by claim 4 of the Patent No. 11,051,638.
Re claim 5, the conflicting claims are not patentably distinct from each other because claim 5 of the Instant Application is anticipated by claim 5 of the Patent No. 11,051,638.
Re claim 6, the conflicting claims are not patentably distinct from each other because claim 6 of the Instant Application is anticipated by claim 6 of the Patent No. 11,051,638.
Re claim 10, the conflicting claims are not patentably distinct from each other because claim 10 of the Instant Application is anticipated by claim 7 of the Patent No. 11,051,638.
Re claim 11, the conflicting claims are not patentably distinct from each other because claim 11 of the Instant Application is anticipated by claim 8 of the Patent No. 11,051,638.
Re claim 12, the conflicting claims are not patentably distinct from each other because claim 12 of the Instant Application is anticipated by claim 9 of the Patent No. 11,051,638.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al. (US 2016/0055566 A1)(hereinafter Otani).
Re claim 1, Otani discloses an image display device comprising: at least one memory configured to store instructions (see ¶ 46 for at least one memory configured to store instructions (i.e. host computer 400 has to include at least one memory configure to store instructions as shown in fig. 1)); and at least one processor configured to execute the instructions (see ¶ 46 for at least one processor configured to execute the instructions (i.e. host computer 400 has to include at least one processor configured to execute the instructions as shown in fig. 1)) to: count a number of times a customer moved a hand toward a product displayed on a shelf (see figs. 8-10 ¶s 79-80, 86 for count a number of times a customer moved a hand toward a product displayed on a shelf (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76)); generate a shelf image including the number of times (see fig. 10 ¶s 79-82, 86 for generate a shelf image including the number of times (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76, furthermore, the control device 200 retrieves the contents having a contents number "C01", and displays the contents on the display unit 20 as described in fig. 9 paragraph 77)); and control a display to display the shelf image (see fig. 10 ¶s 81-82, 86 for control a display to display the shelf image (i.e. the control device 200 retrieves the contents having a contents number "C01", and displays the contents on the display unit 20 as described in fig. 9 paragraph 77))
Re claim 6, Otani as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processor is further configured to execute the instructions (see ¶ 46 for the processor is further configured to execute the instructions (i.e. host computer 400 has to include at least one processor configured to execute the instructions as shown in fig. 1)) to: determine, by a sensor, a position to which the customer moved the hand (see ¶s 67, 68-69 for determine, by a sensor (i.e. sensor as described in paragraph 84), a position to which the customer moved the hand (i.e. it is possible to guide the customer to the display positions of the products having the same functions and products in the same series as that of the product taken by the customer in the hand as described in fig. 6 paragraph 66)); and count the number of times the customer moved the hand toward the product based on the position (see figs. 8-10 ¶s 79-80, 86 for count the number of times the customer moved the hand toward the product based on the position (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76))
Re claim 11, Otani discloses an image display method comprising: counting a number of times a customer moved a hand toward a product displayed on a shelf (see figs. 8-10 ¶s 79-80, 86 for counting a number of times a customer moved a hand toward a product displayed on a shelf (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76)); generating a shelf image including the number of times (see fig. 10 ¶s 79-82, 86 for generating a shelf image including the number of times (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76, furthermore, the control device 200 retrieves the contents having a contents number "C01", and displays the contents on the display unit 20 as described in fig. 9 paragraph 77)); and controlling a display to display the shelf image (see fig. 10 ¶s 81-82, 86 for controlling a display to display the shelf image (i.e. the control device 200 retrieves the contents having a contents number "C01", and displays the contents on the display unit 20 as described in fig. 9 paragraph 77))
Re claim 12, Otani discloses a non-transitory computer readable storage medium having a program causing a computer of an image display device to: count a number of times a customer moved a hand toward a product displayed on a shelf (see figs. 8-10 ¶s 79-80, 86 for count a number of times a customer moved a hand toward a product displayed on a shelf (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76)); generate a shelf image including the number of times (see fig. 10 ¶s 79-82, 86 for generate a shelf image including the number of times (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76, furthermore, the control device 200 retrieves the contents having a contents number "C01", and displays the contents on the display unit 20 as described in fig. 9 paragraph 77)); and control a display to display the shelf image (see fig. 10 ¶s 81-82, 86 for control a display to display the shelf image (i.e. the control device 200 retrieves the contents having a contents number "C01", and displays the contents on the display unit 20 as described in fig. 9 paragraph 77))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (US 2016/0055566 A1)(hereinafter Otani) as applied to claims 1, 6, 11 and 12 above, and further in view of MATSUMOTO et al. (US 2016/0063712 A1)(hereinafter MATSUMOTO).
Re claim 2, Otani as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the shelf image comprises a superimposed heat map on an image of the shelf. However, the reference of MATSUMOTO explicitly teaches wherein the shelf image comprises a superimposed heat map on an image of the shelf (see fig. 3 ¶s 68-69, 71 for the shelf image comprises a superimposed heat map on an image of the shelf (i.e. a heat map image that results from visualizing the statistical information is generated and the heat map image, as illustrated in FIG. 3B, is displayed in a state of being superimposed onto the background from which the person is removed, with the heat map image, the extent to which the customer is interested in the salesroom corresponding to the target area (the display shelf for commodities) can be known. as described in paragraph 72))
Therefore, taking the combined teachings of Otani and MATSUMOTO as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (heat map) into the system of Otani as taught by MATSUMOTO.
One will be motivated to incorporate the above feature into the system of Otani as taught by MATSUMOTO for the benefit of acquiring information relating to the activity situation of a person in a monitoring area from multiple cameras and generates a heat map image that results from visualizing the activity situation, wherein the heat map image is set to be color-coded into the shape of a contour in accordance with the extent of the activity of the person and to be displayed in a state of being superimposed onto a layout drawing of the monitoring area in order to ease the processing time when generating and superimposing a heat map image on an image of a shelf (see ¶ 5)
Re claim 3, Otani as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shelf image comprises a plurality of products including the product (see ¶ 46 for the shelf image comprises a plurality of products including the product (i.e. an intelligent rack 100 having a plurality of product racks disposed in multiple stages, each having products as shown in fig. 1)); and wherein the processor configured to execute the instructions (see ¶ 46 for the processor configured to execute the instructions (i.e. host computer 400 has to include at least one processor configured to execute the instructions as shown in fig. 1)) 
Otani fails to explicitly teach to: generate the shelf image by adding a color corresponding to the number of times to an area of the shelf image including the product. However, the reference of MATSUMOTO explicitly teaches to: generate the shelf image by adding a color corresponding to the number of times to an area of the shelf image including the product (see fig. 3 ¶s 68-69, 71 for generate the shelf image by adding a color corresponding to the number of times to an area of the shelf image including the product (i.e. the staying time is expressed with the intensity of filling color of the ellipse and the number of stays (the number of staying persons) is expressed with a size of the heat map image as described in fig. 3B paragraph 74))
Therefore, taking the combined teachings of Otani and MATSUMOTO as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (color) into the system of Otani as taught by MATSUMOTO.
One will be motivated to incorporate the above feature into the system of Otani as taught by MATSUMOTO for the benefit of acquiring information relating to the activity situation of a person in a monitoring area from multiple cameras and generates a heat map image that results from visualizing the activity situation, wherein the heat map image is set to be color-coded into the shape of a contour in accordance with the extent of the activity of the person and to be displayed in a state of being superimposed onto a layout drawing of the monitoring area in order to ease the processing time when generating a heat map image set to be color-coded into the shape of a contour in accordance with the extent of the activity of the person (see ¶ 5)
Re claim 4, the combination of Otani and MATSUMOTO as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by Otani wherein the processor is configured to execute the instructions (see ¶ 46 for the processor configured to execute the instructions (i.e. host computer 400 has to include at least one processor configured to execute the instructions as shown in fig. 1)) to: count a second number of times the customer moved the hand toward a second product, of the plurality of products, displayed on the shelf (see figs. 8-10 ¶s 79-80, 86 for count a second number of times the customer moved the hand toward a second product, of the plurality of products, displayed on the shelf (i.e. counting the number of continuous pickups corresponding to the number of times in which products of the same category code have been continuously taken by customers in the hand as shown in fig. 7 step S606 paragraph 76))
Otani fails to explicitly teach and generate the shelf image by adding a second color corresponding to the second number of times to a second area of the shelf image including the second product. However, the reference of MATSUMOTO explicitly teaches and generate the shelf image by adding a second color corresponding to the second number of times to a second area of the shelf image including the second product (see fig. 3 ¶s 68-69, 71 for generate the shelf image by adding a second color corresponding to the second number of times to a second area of the shelf image including the second product (i.e. the staying time is expressed with the intensity of filling color of the ellipse and the number of stays (the number of staying persons) is expressed with a size of the heat map image as described in fig. 3B paragraph 74))
Therefore, taking the combined teachings of Otani and MATSUMOTO as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (color) into the system of Otani as taught by MATSUMOTO.
Per claim 4, Otani and MATSUMOTO are combined for the same motivation as set forth in claim 3 above.
Re claim 5, the combination of Otani and MATSUMOTO as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the shelf image includes a legend indicating an association between the number of times and the color. However, the reference of MATSUMOTO explicitly teaches wherein the shelf image includes a legend indicating an association between the number of times and the color (see fig. 3 ¶s 68-69, 71 for the shelf image includes a legend indicating an association between the number of times and the color (i.e. the staying time is expressed with the intensity of filling color of the ellipse and the number of stays (the number of staying persons) is expressed with a size of the heat map image as described in fig. 3B paragraph 74))
Therefore, taking the combined teachings of Otani and MATSUMOTO as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (color) into the system of Otani as taught by MATSUMOTO.
Per claim 5, Otani and MATSUMOTO are combined for the same motivation as set forth in claim 3 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (US 2016/0055566 A1)(hereinafter Otani) as applied to claims 1, 6, 11 and 12 above, in view of MATSUMOTO et al. (US 2016/0063712 A1)(hereinafter MATSUMOTO), and further in view of Signorelli et al. (US 2014/0214547 A1)(hereinafter Signorelli).
Re claim 10, the combination of Otani and MATSUMOTO as discussed in claim 5 above discloses all the claim limitations with additional claimed feature wherein the processor is further configured to execute the instructions (see ¶ 46 of Otani for the processor is further configured to execute the instructions (i.e. host computer 400 has to include at least one processor configured to execute the instructions as shown in fig. 1))
Otani and MATSUMOTO fails to explicitly teach to: generate the shelf image as including a highlighting of the product, wherein the highlighting comprises at least one of stripped and dotted lines superimposed over the product. However, the reference of Signorelli explicitly teaches to: generate the shelf image as including a highlighting of the product, wherein the highlighting comprises at least one of stripped and dotted lines superimposed over the product (see ¶s 122-124 for generate the shelf image as including a highlighting of the product, wherein the highlighting comprises at least one of stripped and dotted lines (i.e. the second image enhancement 1326b may comprise, for example, a `ghost` image and/or outline of a missing item such as a dotted-line representation and/or a partially translucent or faded image of an item desired for the indicated location on a third shelf 1370c as shown in fig. 13 paragraph 126))
Therefore, taking the combined teachings of Otani, MATSUMOTO, and Signorelli as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (highlighting) into the system of Otani as taught by Signorelli.
One will be motivated to incorporate the above feature into the system of Otani as taught by Signorelli for the benefit of having a system 1300 that may comprise user device 1302 having a display device 1316 that outputs an interface 1320, wherein the interface 1320 may, for example, comprise output from an ARR application that is programmed to enhance real-world images with augmented and/or supplemental content (e.g., highlighting 1322a-b and/or image enhancements 1326a-e), wherein the interface 1320 (via the display device 1316) displays an image of a retail product (or other product, such as a pharmacy, storage area, and/or warehouse) display comprising a plurality of units of product 1360a-d stored on a plurality of shelves 1370a-d in order to have a user friendly interaction (see fig. 13 ¶ 122)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/3/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484